EXHIBIT 99.2 LEASE AND OPERATING AGREEMENT THIS LEASE AND OPERATING AGREEMENT (“Lease” or “Lease Agreement”) made effective the day of September 2011 (“Effective Date”) AMONG: Anadolun Madencilik Ltd. Sti., a limited company incorporated under the laws of the Republic of Turkey and having an office for business located at Cetin Emec Bulvari 1328 sk.No 6/1 Ovecler, Ankara, Turkiye (“Anadolun”). AND: Karasu Holdings Ltd. Sti., a limited company incorporated under the laws of the Republic of Turkey and having an office for business located at Cetin Emec Bulvarı 1328 sok. No.6/1 Ovecler, Ankara,Turkiye (the “Lessor”). AND: Texada Ventures, Inc., a corporation incorporated under the laws of the State of Nevada and having an office for business located at 421 9th Street Manhattan Beach, California, 90266 (the “Texada”). WHEREAS: A. Texada and Anadolun are the sole and equal shareholders of Lessor; B. Anadolun and Texada entered into an Earn In Agreement dated September , 2011, (the “Earn In Agreement”) related to Anadolun’s interest in Karasu Rare Earth Metals Project property located in the Sakarya Province, Turkey and more particularly described on Schedule A hereto (the “Karasu Property”), evidenced by the license, 201100864 and License Type IV described on Schedule B hereto (the “License”); C. Under the terms of the Earn In Agreement, Anadolun assigned its interest in the License to Lessor in consideration for payments and an advance of US$200,000 made by Texada to Anadolun pursuant to a Bridge Loan Agreement dated May 20, 2011 (the “Bridge Loan”); D. Under the terms of the Earn In Agreement, Anadolun and Texada agreed that Anadolun, Texada and Lessor would enter into this Lease Agreement; and E. The parties now desire to enter into this Lease Agreement to formalize the agreements set forth in the Earn In Agreement. 1 NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties agree as follows: ARTICLE 1 INTERPRETATION 1.1Definitions.For the purposes of this Lease Agreement the following words and phrases shall have the following meanings: (a)“Accounting Procedure” means an accounting procedure approved by the Project Team for accounting for the financial operations under this Lease. (b)“Affiliate” means, in respect of a particular entity, any individual, corporation, unincorporated organization, trust or other form of entity controlling, controlled by or under common control with that particular entity.For purposes of this definition, “control” (including “controlled by” and “under common control with”) means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of such individual, corporation, unincorporated organization, trust or other form of entity, whether through the ownership of voting securities or otherwise. Without limiting the generality of the foregoing, directors, officers and persons holding in excess of 10% of a particular entity are deemed to “control” such entity. (c)“AMI Notice” shall have the meaning assigned in Section 9.1. (d)“AMI Property” shall have the meaning assigned in Section 9.1. (e)“Area of Mutual Interest”or “AMI” means the lands described on Schedule “C”. (f)“Anadolun” shall have the meaning assigned in the introductory paragraph. (g)“Assets” mean all tangible and intangible goods, chattels, improvements or other items including, without limitation, land, buildings and equipment, acquired by or on behalf of a Party with respect to the Karasu Property. (h)“Business Day” means a day, other than a Saturday or a Sunday, on which banks are generally open for business in the state of Nevada and the Republic of Turkey. (i)“Data” means drill logs and other drilling data, core tests, pulps, maps including drill hole location maps, reports including production reports, analyses, operations, technical, accounting and financial records, mini-log films, drill hole summary sheets, lithology, digitized drill logs, surveys including but not limited to drift surveys, permits, results of assaying and sampling, other geological, geophysical, environmental and engineering data and materials, and other material information developed in operations on the Karasu Property prior to the Closing Date. (j)“Earn In Agreement” shall have the meaning assigned in the recitals. (k)“Effective Date” shall have the meaning assigned in the introductory paragraph. 2 (l)“Environmental Laws” means Laws aimed at reclamation or restoration of the Karasu Property; abatement of pollution; protection of the environment; protection of wildlife, including endangered species; ensuring public safety from environmental hazards; protection of cultural or historic resources; management, storage or control of hazardous materials and substances; releases or threatened releases of pollutants, contaminants, chemicals or industrial, toxic or hazardous substances as wastes into the environment, including without limitation, ambient air, surface water and groundwater; and all other Laws relating to the manufacturing, processing, distribution, use, treatment, storage, disposal, handling or transport of pollutants, contaminants, chemicals or industrial, toxic or hazardous substances or wastes. (m)“Expenditures” means all costs, expenses and governmental fees regulated in Article 1.1.(v) whatsoever, direct or indirect, incurred with respect to the Karasu Property, in accordance with this Lease Agreement. (n)“Expenditure Budget” means the expenditure budget approved and authorized by the Project Team in accordance with this Lease. (o)“Exploration and Development” means, inter alia, all direct and indirect property preparation, exploration, analysis (and activities incident thereto), administration and filing work and expenditures conducted and incurred for the purpose of determining the existence of mineral deposits of a commercial nature on the Karasu Property. (p)“Exploration Expenditures” means all cash, expenses, obligations and liabilities of whatever kind or nature spent or incurred directly or indirectly in connection with the Exploration and Development of the Karasu Property, including without limiting the generality of the foregoing, monies expended in maintaining the Karasu Property in good standing by doing and filing assessment work or the making of payments in lieu thereof, in doing title curative work, geophysical, geochemical and geological surveys, drilling, assaying and metallurgical testing, in acquiring facilities, in paying the fees, wages, salaries, travel expenses and fringe benefits (whether or not required by law) of all persons engaged in work with respect to and for the benefit of the Karasu Property, in paying for the food, lodging and other reasonable needs of such men, and in supervision of management of all work done with respect to and for the benefit of the Karasu Property. (q)“Feasibility Study” means a comprehensive study of a mineral deposit in which all geological, engineering, legal, operating, economic, social, environmental and other relevant factors are considered in sufficient detail that it could reasonably serve as the basis for a final decision by a financial institution to finance the development of the deposit for mineral production, to include but not limited to: (i) A description of that part of the Karasu Property to be covered by the proposed mine; (ii) The estimated mineral resources and mineral reserves, including the effect of grade, dilution and impurities; (iii) The proposed procedure for development, mining and processing; (iv) Results of smelting amenability tests (if any); 3 (v) The total costs, including capital budget, which are reasonably required to purchase, construct and install all structures, machinery and equipment required for the proposed mine, including a schedule of timing of such requirements; (vi) The results of all environmental impact studies for the Karasu Property and costs of such studies; (vii) A description of all required permits for operation and the development of an implementation schedule; (viii) The period in which it is proposed the Karasu Property shall be brought to production; (ix) Working capital requirements for the initial four (4) months of operation of the Karasu Property as a mine or such longer period as may be reasonably justified in the circumstances by the party doing the study; (x) Estimates of shutdown and reclamation costs; and (xi) The net present value of the Karasu Property. (r)“Financial Officer” means the chief financial officer, principal accounting officer, treasurer or controller. (s)“GAAP” means generally accepted accounting principles in the United States. (t)“General Directorate” means the General Directorate of the Mining Affairs in the Republic of Turkey. (u)“Governmental Authority” shall mean any (i)United States, foreign, federal, state, local or other government, (ii)governmental commission, board, body, bureau, agency, department or other judicial, regulatory or administrative authority of any nature, including courts, tribunals and other judicial bodies, (iii)any self regulatory body or authority, and (iv)any instrumentality or entity designed to act for or on behalf of the foregoing in exercising executive, legislative, judicial, regulatory or administrative functions of or pertaining to government. (v)“Governmental Fees” means all location fees, mining claim rental fees, mining claim maintenance payments and similar payments required by Law to locate and hold unpatented mining claims. (w)“Karasu Property” shall have the meaning assigned in the recitals and as described on Schedule “A” hereto. (x)“Karasu Royalty Interest” means an interest representing a percentage of the Net Value of Minerals mined or extracted, saved and sold or removed for disposal without sale from the Karasu Property. (y)“Law” or “Laws” means all applicable federal, state and local laws (statutory or common), rules, ordinances, regulations, grants, concessions, franchises, licenses, orders, 4 directives, judgments, decrees, and other governmental restrictions, including permits and other similar requirements, whether legislative, municipal, administrative or judicial in nature. (z)“Lease” or “Lease Agreement” means this Lease Agreement. (aa)“Lessor” shall have the meaning assigned in the introductory paragraph. (bb)“License” shall have the meaning assigned in the recitals. (cc)“Material Adverse Effect” means any condition, event or change that could reasonably be expected to cause a material adverse effect on the value, economic viability, operations, property rights, property title, financial condition or prospects on a party’s business or property, including any interests or rights under the License or its ability to consummate or derive the benefits expected from the transaction contemplated by this Lease Agreement or the Earn In Agreement. (dd)“Mine” means the workings established and Assets acquired, obtained or constructed in order to bring the Karasu Property, or any portion thereof, into, and to maintain, commercial production, including, without limitation, mine development openings, plant and service facilities, concentrator and other metallurgical installations, tailings impoundments, infrastructure, housing and other related facilities. (ee)“Minerals” means any and all ores (and concentrates or metals derived therefrom) of precious, base or industrial minerals, or rare elements, in, on or under the Karasu Property which may lawfully be explored for, mined and sold by the parties pursuant to the instruments of title under which the Karasu Property is held. (ff)“Mining Law” means the Mining Law No. 3213 as promulgated in the Republic of Turkey; (gg)“Monthly Expenditure Report” shall have the meaning assigned in Section 6.8(c). (hh)“Net Value” means the actual proceeds from the sale of Minerals less (i) actual charges or costs of mining; (ii) actual charges or costs of weighing, sampling, assaying, and analysis; (iii) sales brokerage costs; (iv) allowable transportation costs; and (v) any allowable taxes. (ii)“Operator” means that person or company acting as such pursuant to this Lease Agreement, which shall initially be Anadolun. (jj)“Operations” means every kind of work done, or activity performed, by Anadolun on or in respect of the Karasu Property to plan, arrange, carry out or complete work contemplated by work programs, exploration programs and operating plans, or as otherwise directed by the Project Team, including, without limitation, investigating, prospecting, exploring, and developing; property maintenance; reviewing technical information, preparing and completing reports, estimates and studies (including environmental studies); signing, equipping, improving and surveying, construction; and, mining, milling, concentrating, rehabilitation, reclamation, and environmental protection; and further including the management and administration necessary to conduct and maintain records of the work or activity aforesaid. 5 (kk)“Party” or “Parties” means, as the context may require, Anadolun, Lessor, and Texada and their respective successors and permitted assigns which become parties pursuant to this Lease Agreement. (ll)“Person” means any natural person, corporation, business trust, joint venture, association, company, limited liability company, partnership, Governmental Authority or other entity. (mm)“Programs” means the plans, including budgets, for every kind of work done on or in respect of the Karasu Property by or under the direction of or on behalf of or for the benefit of a Party, and, without limiting the generality of the foregoing, includes assessment work, geophysical, geochemical and geological surveying, studies and mapping, investigating, drilling, designing, examining, equipping, improving, surveying, shaft sinking, raising, cross-cutting and drifting, searching for, digging, trucking, sampling, working and procuring minerals, ores, metals and concentrates, surveying and bringing any mineral claims to lease or patent, reporting, and all other work usually considered to be prospecting, exploration, development and mining work. (nn)“Project Financing Commitment” means such financing by one or more third parties as is required to bring a Mine into production. (oo)“Project Team” means the committee established pursuant to Section 5.1. (pp)“Representative” shall have the meaning assigned in Section 5.2. (qq)“Responsible Officer” means any executive officer or Financial Officer and any other officer or similar official thereof responsible for the administration of the obligations of such Person in respect of this Lease Agreement. (rr)“Simple Majority” means a decision made by the Project Team by a majority of the votes present at a meeting and entitled to be cast. (ss)“Special Expert” means an arm’s length third party expert designated by the Project Team to break any voting deadlock of the Project Team as contemplated in the Lease. (tt)“Special Majority” means a decision made by the Project Team by two-thirds of the votes present at a meeting and entitled to be cast. (uu)“Texada” shall have the meaning assigned in the introductory paragraph. (vv)“Texada Loans” shall have the meaning assigned in Section 6.9. (ww)“Work Plan” shall have the meaning assigned Section 5.1(b). Any other terms defined within the text of this Lease Agreement will have the meanings so ascribed to them. All capitalized terms not defined in this Lease Agreement shall have the meaning ascribed to them in the Earn In Agreement. 1.2Captions and Section Numbers.The headings and Section references in this Lease Agreement are for convenience of reference only and do not form a part of this Lease Agreement and are not intended to interpret, define or limit the scope, extent or intent of this Lease Agreement or any provision thereof. 6 1.3Section References and Schedules.Any reference to a particular “Article”, “Section”, “paragraph”, “clause” or other subdivision is to the particular Article, Section, clause or other subdivision of this Lease Agreement and any reference to a Schedule by letter will mean the appropriate Schedule attached to this Lease Agreement and by such reference the appropriate Schedule is incorporated into and made part of this Lease Agreement.The Schedules to this Lease Agreement are as follows: Schedule “A”Karasu Property Schedule “B”Description of License Schedule “C”Area of Mutual Interest 1.4Severability of Clauses.If any part of this Lease Agreement is declared or held to be invalid for any reason, such invalidity will not affect the validity of the remainder which will continue in full force and effect and be construed as if this Lease Agreement had been executed without the invalid portion, and it is hereby declared the intention of the parties that this Lease Agreement would have been executed without reference to any portion which may, for any reason, be hereafter declared or held to be invalid. 1.5Currency.All references herein to currency are references to United States dollars. ARTICLE 2 GRANT OF LEASE 2.1Lessor leases the Karasu Property and the License, as applicable, to Anadolun, together with all appurtenances and water rights, if any, incident to the Karasu Property and the License, as applicable, subject to the terms and conditions of this Lease. 2.2This Lease is granted for the purpose of exploration, development, mining and mineral exploitation of the Karasu Property for any and all minerals, metals and ores and substances containing minerals or metals, in, upon or underlying the Karasu Property, including any areas to which the Karasu Property are entitled by extra lateral rights (subject to the application of Section 9.3), and for all purposes and activities reasonably incident thereto.Anadolun is granted the right to enter onto and to immediately exercise exclusive possession and control of the Karasu Property, and during the term of this Lease, to remain in exclusive possession and control of the Karasu Property, and to explore, develop, mine (whether by open pit, underground, solution mining or other means), operate and use the Karasu Property and any surface or underground water or water rights occurring therein or appurtenant thereto, and to mine, extract and remove from the Karasu Property any ores or mineral bearing substances therein or appurtenant thereto, and to treat, leach, mill, ship, sell or otherwise dispose of the same and receive the full proceeds thereof (subject to the obligation of Royalty Payments as specified below); and to construct, use and operate thereon and therein structures, excavations, roads, equipment and other improvements or facilities which Anadolun shall deem reasonably required for, or in connection with, the full enjoyment of the rights and interests granted to Anadolun by this Lease.Anadolun is further granted easements in all rights-of-way for ingress and egress to the Karasu Property to which Lessor is entitled. 7 ARTICLE 3 TERM OF LEASE 3.1The term of the Lease shall be for ten (10) years from and after the Effective Date of this Lease, and for so long thereafter as Anadolun shall: (a)in each year as may be required by law, perform an amount of work on or with respect to the Karasu Property reasonably expected to satisfy the annual assessment work requirement, pay claim maintenance fees to the General Directorate and pay any taxes from Expenditure Budget as specified in Section 11.1 below and take any other steps required to keep the Karasu Property and the License, as applicable, in full force and effect, and (b)implement the Work Program as specified in Section 5.1(b) and Article 8 below. ARTICLE 4 RELATIONSHIP OF THE PARTICIPANTS 4.1Operator.Anadolun shall serve as Operator of the Karasu Property. 4.2No Partnership.Nothing contained in this Lease Agreement shall be deemed to constitute either Lessor or Anadolun the partner or the venturer of the other, or, except as otherwise herein expressly provided, to constitute either Party the agent or legal representative of the other, or to create any fiduciary relationship between them. The Parties do not intend to create, and this Lease Agreement shall not be construed to create, any mining, commercial or other partnership or joint venture.
